2 While the request was before the Chief Justice, White also exercised her right of appeal in the small claims case, which resulted in a trial before a judge and a judgment that was largely in her favor, vacating the assistant clerk-magistrate's judgment and monetary award against her. The judge, like the assistant clerk-magistrate, also dismissed White's counterclaim.
3 The rule is phrased in terms of "clerks" and "assistant clerks," which terms are defined to include a number of different positions within the Trial Court, including clerk-magistrates and assistant clerk-magistrates, respectively. See S.J.C. Rule 3:13 (1), as appearing in 471 Mass. 1301 (2015), discussed infra. For purposes of this opinion, when discussing the rule, we will use the terms "clerks" and "assistant clerks" as they are defined therein. Where our discussion is limited to a specific role, such as that of a clerk-magistrate or an assistant clerk-magistrate, we refer to that role directly.
4 This manual is publicly available at https://www.mass.gov/guides/trial-court-personnel-policies-procedures-manual [https://perma.cc/2SKM-EEMF].
5 In the case of an assistant clerk, the "appointing authority" is the clerk of the particular court where the assistant clerk works. See G. L. c. 211B, § 10B (a ). Information about the organization of the various courts within the Massachusetts court system is available at https://www.mass.gov/orgs/massachusetts-court-system [https://perma.cc/78U8-N75H].
6 Although S.J.C. Rule 3:13, the rule governing clerk discipline, was amended in 2015, after we decided the Gorbatova case, nothing in the amended rule changes our previous holding.
7 Prior to 2015, S.J.C. Rule 3:13 required notice to a "complainant" at certain points in the process, but these provisions were removed when the process was restructured to allow the Trial Court to handle complaints against assistant clerks internally, in accordance with its own policies and procedures. Under the current rule, it is left to the discretion of the Trial Court whether to provide any notice to members of the public about the disposition of such a complaint. As discussed infra, we encourage the Committee on Professional Responsibility for Clerks of the Courts to explore whether further amendments to the rule might be appropriate to address this issue.
8 Of course, nothing prevents the Trial Court from establishing additional methods to receive complaints, either orally or in writing.
--------